—Order, Supreme Court, New York County (Ira Gammerman, J.), entered September 8, 1998, which, inter alia, directed defendant-appellant to produce 16 documents in compliance with a discovery order of the Special Master, unanimously affirmed, with costs.
Appellant fails to sustain its burden of establishing that any of the 16 documents falls under the attorney-client or attorney work product privileges (see, Matter of Priest v Hennessy, 51 NY2d 62, 69), since the documents either were disclosed to, or made by, third parties (see, Eisic Trading Corp. v Somerset Mar., 212 AD2d 451) not in an agency relationship with appellant (see, Le Long v Siebrecht, 196 App Div 74, 76), or were of a business, rather than legal, nature (see, Spectrum Sys. Intl. Corp. v Chemical Bank, 78 NY2d 371, 377-378). We have . considered appellant’s other arguments and find them unpersuasive. Concur — Williams, J. P., Rubin, Mazzarelli, Andrias and Buckley, JJ.